PER CURIAM.
The point presented on this appeal urges that the trial court erred in ruling against the appellants when they moved to amend their answer by asserting a defense “in the nature of res judicata.” During the trial, appellants’ counsel sought to introduce into evidence a “hold harmless agreement” whereby an insurance company for a jointly liable defendant paid the full extent of its coverage in return for plaintiffs’ agreement to hold it harmless from all monetary exposure incurred as a result of the litigation. The court properly held that the execution of this agreement did not constitute a splitting of the cause of action. See Fla.Stat. § 768.041, F.S.A.; Jacksonville Terminal Company v. Misak, Fla.1958, 102 So.2d 295; Clemons v. Clark, Fla.App.1965, 172 So.2d 242.
Affirmed.